Exhibit 10(m)

 

[TENET HEALTHCARE CORPORATION LETTERHEAD]

 

January 22, 2013

 

Audrey Andrews

Senior Vice President, General Counsel

 

Dear Audrey:

 

I am pleased to offer you a promotion to the position of Senior Vice President,
General Counsel with Tenet located in Dallas, Texas. This position will be
reporting to Trevor Fetter, President and Chief Executive Officer. The following
are the terms and conditions of your employment with the company.

 

1.                            Compensation and Benefits: You will be entitled to
compensation and benefits as follows:

 

A.                                         Base Compensation: With a start date
of January 28, 2013, your base compensation will be an annual exempt rate of
$410,000.00, payable bi-weekly.

 

B.                                         Benefits: You continue to be eligible
to receive all standard employee benefits in accordance with Tenet plans.

 

C.                                         Annual Incentive Plan: Your position
will continue to be eligible to participate in Tenet’s Annual Incentive Plan
(AIP) according to the terms of the Plan. For the period you served as SVP,
Chief Compliance Officer your target award was 45% of your base salary. Upon
your transition to SVP, General Counsel your target award will increase to be
60% of your base salary. Participation in the AIP does not guarantee that an
award will be made.

 

D.                                         Manager’s Plan: You continue to be
eligible to participate in the company’s paid time off plan (the “MTO Plan”)
according to your tenure with the company.

 

E.                                          Long Term Incentives: As Senior Vice
President, General Counsel, you will be eligible for future long-term
incentives, which are typically awarded annually and based on the guidelines
established by the Compensation Committee. In the recent past, long-term
incentives for senior officers have been a combination of non-qualified stock
options and restricted stock units.

 

F.                                           Executive Severance Plan: Your
position continues to be eligible to participate in the Executive Severance Plan
which will provide you with certain severance benefits in the event of a
Qualifying Termination as defined in the plan. The benefits you will receive
under this plan, for your new role as Senior Vice President, General Counsel
will be the same as those listed for all other Senior Vice Presidents.

 

G.                                         Supplemental Executive Retirement
Plan: You will continue to participate in the supplemental executive retirement
plan (SERP) which provides enhanced retirement, disability and life insurance
benefits. Details of that plan will be provided under separate cover.

 

2.                                      Employment Status: Your employment with
Tenet will be on an at-will basis, which means that either you or the company
may terminate the employment relationship, with or without notice and with or
without cause at any time. As used in this letter, the term “cause” shall
include, but shall not be limited to, dishonesty, fraud, willful misconduct,
self-dealing or violations of the Tenet Standards of Conduct,

 

--------------------------------------------------------------------------------


 

breach of fiduciary duty (whether or not involving personal profit), failure,
neglect or refusal to perform your duties in any material respect, violation of
law (except traffic violations or similar minor infractions), violation of
Tenet’s Human Resources or other Policies, or any material breach of this
letter.

 

3.                                      Compliance with Tenet Policies,
Rules and Regulations: By signing this letter below, you agree to abide by all
Tenet Human Resources and other policies, procedures, rules and regulations
currently in effect or that may be adopted from time to time, including the
Tenet Performance Management policy and the Tenet Standards of Conduct. To the
extent that any such policies, rules or regulations, or any benefit plans in
which you are a participant, conflict with the terms of this letter, the actual
terms of those policies or plans shall control.

 

A.                                    Ethics & Compliance: All Tenet employees
are required to attend Ethics & Compliance classes within established Tenet
policy guidelines, as well as a refresher course every year. Please contact your
Human Resources representative for more information or access the company
intranet site (www.eTenet.com) for additional information.

 

4.                                      Standards of Conduct: As an employee of
Tenet, you agree to abide by Tenet’s Standards of Conduct, which reflect Tenet’s
basic values of high-quality, cost-effective health services; honesty,
trustworthiness, and reliability in all relationships; leadership in the
development of partnership arrangements with providers of health services; good
corporate citizenship of the communities where Tenet provides services; pursuit
of fiscal responsibility and growth; compliance with all applicable rules,
regulations, policies and procedures; and fair treatment of employees.

 

5.                                           Conflict Resolution: As a condition
of employment, you agree to abide by Tenet’s Fair Treatment Process which
includes final and binding Arbitration as a resolution to any grievance that
results out of your employment or termination of employment with Tenet.

 

If you accept this offer, please sign and date the original of this letter and
return it to Paul Slavin in the Corporate Human Resources Department by
January 24, 2013. A copy of this letter is enclosed for your records. Thank you.

 

Sincerely,

 

/s/ Cathy Fraser

 

 

 

 

 

 

 

Cathy Fraser

 

 

 

SVP, Human Resources

 

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

 

 

/s/ Audrey Andrews

 

Date:

1/24, 2013

Signature

 

 

 

 

 

encl.

 

 

 

 

 

cc:

Trevor Fetter, President and Chief Executive Officer

 

 

 

Paul Slavin, VP Executive and Corporate HR Services

 

 

 

2

--------------------------------------------------------------------------------